United States Court of Appeals
                      For the First Circuit


No. 08-2177

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JULIO CARTAGENA,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on January 29, 2010 is
amended as follows:

     On p. 7, line 23: Replace "three consecutive 150 month terms"
with "three concurrent 150 month terms".

     On p. 13, n. 4, line 1: Replace "Although we agree with the
district court's decision to suppress" with "Although we agree with
the district court's decision not to suppress".